            Case 3:20-cv-05110-VC Document 24 Filed 05/19/21 Page 1 of 3




     Rebecca Davis (SBN 271662)
1    rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
2    1939 Harrison St., Suite 150
3    Oakland, CA 94612
     Telephone: (510) 836-4200
4    Facsimile: (510) 836-4205

5 Attorneys for Plaintiffs and the Alleged Class
6 [Additional counsel appearing on signature page]
7                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
8
      J. SCOTT THREDE, LOUIS
9     FLOYD, SYLVIA SCHICK, and                             Case No. 3:20-cv-05110-VC
      MARIA SCHAFFER, individually and on
10    behalf of all others similarly situated,              ADMINISTRATIVE MOTION TO
                                                            CONSIDER WHETHER CASES
11                           Plaintiffs,                    SHOULD BE RELATED PURSUANT
                                                            TO LOCAL RULE 3-12
12    v.
13    BRANDREP LLC, a Delaware limited
      liability company,
14
                             Defendant.
15
16
            Pursuant to L.R. 3-3(c) and 3-12, Plaintiff Sylvia Schick (“Plaintiff”) files this
17
     administrative motion requesting that the Court consider whether the recently filed action A1 On
18
     Track Sliding Door Repair and Installation, Inc., et al. v. BrandRep, LLC, Case No. 3:21-cv-
19
     03013-SI (N.D. Cal. filed April 26, 2021) (hereafter “pending action”), which is currently
20
     pending before the Honorable Susan Illston, should be related to the above-captioned case. In
21
     support of this motion, Plaintiff states as follows.
22
            The pending action is simply the refiled above-captioned case, which was previously
23
     pending before the Honorable Vince Chhabria. Indeed, the parties to both actions are substantially
24
25
26
27
28
                                                        1
              Case 3:20-cv-05110-VC Document 24 Filed 05/19/21 Page 2 of 3




1    similar. That is, the pending action involves plaintiffs Sylvia Schick, A1 On Track1, and
2    BrandRep, LLC (“BrandRep”).2 Additionally, the facts giving rise to the claims are substantially
3    similar. That is, both actions stem from the same unlawful calls placed by BrandRep. (Compare
4    Dkt. 1 ¶¶ 21-36, with A1 On Track Sliding Door Repair and Installation, Inc., et al. v. BrandRep,
5    LLC, Case No. 3:21-cv-03013-SI (Dkt. 6 ¶¶ 21-36).) Ultimately, the above-captioned case was
6    dismissed prior to BrandRep filing any response to the complaint. Thus, the risk of duplication of
7    labor and expense or conflicting results if the cases were heard before different Judges is low.
8              Nevertheless, to ensure compliance with L.R. 3-3(c), Plaintiff respectfully requests that
9    the Court consider whether the pending action should be related to the above-captioned case.
10
                                                     Respectfully submitted,
11
     Dated: May 19, 2021                             SYLVIA SCHICK,
12
                                                     By: /s/ Taylor T. Smith
13                                                           One of Plaintiffs’ Attorneys
14
                                                     Rebecca Davis (SBN 271662)
15                                                   rebecca@lozeaudrury.com
                                                     LOZEAU DRURY LLP
16                                                   1939 Harrison St., Suite 150
                                                     Oakland, CA 94612
17                                                   Telephone: (510) 836-4200
                                                     Facsimile: (510) 836-4205
18
                                                     Taylor T. Smith (admitted pro hac vice)
19                                                   tsmith@woodrowpeluso.com
                                                     WOODROW & PELUSO, LLC
20
                                                     3900 E. Mexico Avenue, Suite 300
21                                                   Denver, Colorado 80210
                                                     Telephone: (720) 907-7628
22                                                   Facsimile: (303) 927-0809
23
24
25   1
       A1 On Track is an entity owned and operated by Louis Floyd. Floyd was incorrectly named in
     the previously filed action. Rather, A1 On Track was the actual owner and subscriber of the
26   telephone numbers that received the calls at issue.
27   2
         Plaintiffs Threde’s and Shaffer’s claims were not included in the pending action.
28
                                                        2
           Case 3:20-cv-05110-VC Document 24 Filed 05/19/21 Page 3 of 3




1                                    CERTIFICATE OF SERVICE
2           I, Taylor T. Smith, hereby certify that on May 19, 2021, I served a true and accurate copy
3    of the above titled document by first-class U.S. Mail, postage prepaid, and properly addressed to
4    the following parties:
5
                                            BrandRep, LLC
6                                  16812 Armstrong Avenue, Suite 200
                                           Irvine, CA 92606
7
8                                                 /s/ Taylor T. Smith

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     3
